DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
Response to Amendment
Applicant previously filed claims 1-30. Claim 16 has been amended. Accordingly, claims 1-30 are pending in the current application.
Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive.
Examiner thanks Applicant for providing a user’s perspective on the current invention in the Affidavit filed 09/20/2021. It is noted, however, that the affidavit under 37 CFR 1.132 filed 09/20/2021 is insufficient to overcome the rejection of claims 1-30 based upon Naidoo et al. (US 20030062997 A1) as set forth in the last Office action because: These arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific definition of what constitutes an “end user”) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the combination of Naidoo et al. fails to teach “in response to the indication that an alarm event has been detected… to transmit to an end user device, (2) one or more clips of security video, and (3) live streaming image information”. Applicant argues that the video and stream sent along with the alarm event indication is not sent to an end user. However, examiner respectfully disagrees. Naidoo et al. teaches in Paragraph 13, “In one broad respect, the present invention describes a security system for providing security monitoring, comprising: a security gateway located at a designated premises, wherein the security gateway is operable to detect an alarm condition and to record video of at least a portion of the premises relating to the alarm condition, said video hereinafter referred to the Alarm Video; a security system server operatively coupled to the security gateway, wherein the security gateway is configured to transfer to the security system server a notification of the alarm condition and the corresponding Alarm Video to the security system server in substantially real time; a plurality of monitoring clients operatively coupled to the security system server; wherein the security system server is configured to transfer the notification of the alarm condition and the Alarm Video to one or more of the plurality of monitoring clients, referred to as designated monitoring clients, based upon a predefined set of one or more rules; and wherein said designated monitoring clients are configured to display at least a portion of the Alarm Video and the Associated User Data, and wherein said designated monitoring clients are configured to notify the security system server whether the notification of the alarm condition corresponds to an actual alarm condition.” This clearly teaches, in response to an alarm notification, conveying video data to an end user, or monitoring client. In Paragraph 14, it further teaches “In another broad respect, the present invention describes a method for providing monitoring in a security system comprising a security system server operatively coupled to a plurality of monitoring clients, wherein at least one of the plurality of 
In Paragraph 74, it teaches “CMS operators can retrieve customer contact information, pass codes, and summaries of previous events. In addition, CMS operators can also access audio and video associated with the current alarm condition. Operators can access live audio and video from the home, and the operator can switch between available cameras and control the muting of individual microphones. In addition, in certain circumstances video from non-alarm conditions may also be viewed--for example, with an exterior camera 112, positioned at the front door of a residence. In some embodiments, due to privacy concerns, monitoring client 133 may be configured to only allow display audio and video content associated with an open alarm conditions. Once the alarm condition has been closed by an operator, that content may no longer be made available for viewing. Optionally, monitoring client 133 may be configured to provided to CMS monitoring personnel for viewing video and audio content associated with closed (i.e. historical) alarm conditions. However, it other embodiments, it may be desirable that CMS personnel be able to view certain non-alarm video to aid in verifying an alarm condition.” This clearly and unambiguously teaches giving monitoring operators access to audio and video clips associated with the current alarm condition, in addition to live audio and video from the home. In Paragraph 96, it teaches that “CMS personnel may interface with automation system server 720 over the network via a client application, which may be built into monitoring client 133.” Which clarifies that CMS personnel are end users which access the server remotely through monitoring client 133, which is clearly depicted in Figure 1 as being separate from the server, and as such is considered an end user. Applicant in the remarks conflates a CMS, which is a central monitoring station, with the 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected using the same art as before

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naidoo et al. (US 20030062997 A1). 
Regarding Claim 1, Naidoo et al. teaches a system configured to facilitate verification of alarm events (Abstract), the system comprising: a server configured to:
receive an indication that an alarm event has been detected for a location of interest (Paragraph 97, “Media handler 710 is generally operable to provide several functions. For example, media handler 710 receives and stores video and audio data associated with alarm conditions from security gateway 115 and relays alarm condition data, for example audio and video, to monitoring client 133.”);
receive security video information associated with the alarm event from one or more cameras monitoring the location of interest (Paragraph 97, “Media handler 710 is generally operable to provide several functions. For example, media handler 710 receives and stores video and audio data associated with alarm conditions from security gateway 115 and relays alarm condition data, for example audio and video, to monitoring client 133.”, “For example, media handler 710 relays alarm conditions reported via TCP/IP from security gateway 115 to automation system server 720. Media handler 710 may also provide access to audio and video associated with alarm conditions to authorized personnel for a predetermined time period after an alarm condition is detected.”);
cause electronic recording of one or more clips of security video information from the one or more cameras (Paragraph 13, “security gateway located at a designated premises, wherein the security gateway is operable to detect an alarm condition and to record video of at least a portion of the premises relating to the alarm condition, said video hereinafter referred to the Alarm Video”), an individual clip comprising security video information from an individual camera for a period of time that corresponds to a time of the alarm event but does not include live streaming image information (Paragraph 8, “With the security system described in the present invention, a base station may be configured to transmit in live streaming an alarm signal and sequences of video to a central station for verification of the alarm event.”; Paragraph 35, “The alarm video sent to the security system server 131 preferably begins at least just prior to the occurrence of the alarm condition and may end upon after the conclusion of the alarm condition, or alternatively, after a specified duration. Preferably, the segment shows enough of a time period to provide monitoring personnel with enough information to determine whether the alarm signal is a false alarm or not.”; Paragraph 69, “In step 510 security gateway 115 detects an alarm condition corresponding to a possible alarm event. This may result from a triggered sensor, analysis of recorded video, the pressing of a panic button, or any combination thereof.”; This teaches alarm condition being determined from previously recorded video, and not necessarily live streaming image information; Paragraph 70, “In step 520, upon detection of an alarm event 510, alarm information may be sent from security gateway 115 to the security system server 131 and may include a notification of the alarm condition and information relating to the alarm condition, which may include alarm video. In the present disclosure, the term "alarm video" shall mean generally a segment of video corresponding in time to an alarm condition and may include audio.”; Paragraph 82; Paragraph 101, “Messaging interface 738 provides remote clients 155 with the ability to view and edit account information, arm and disarm their security system 100, and view live and recorded media from their home, all through a network-based interface.”; Paragraph 108);
in response to the indication that an alarm event has been detected, generate live streaming image information for the one or more cameras, wherein the live streaming image information is different from the one or more recorded clips of security video information; transmit to a central station: the indication that an alarm event has been detected and the one or more clips of security video information from the one or more cameras; and the live streaming image information for the one or more cameras (Paragraph 13, “wherein the security gateway is configured to transfer to the security system server a notification of the alarm condition and the corresponding Alarm Video to the security system server in substantially real time”; Paragraph 73, “In step 530, monitoring client 133 notifies a monitoring operator of alarm conditions and managing responses to these events. Preferably, the alarm video is received and displayed by monitoring client 133 closely in time to the detection of the alarm condition such that if follow up action is necessary, it can take place in a timely manner.”; Paragraph 74, “CMS operators can retrieve customer contact information, pass codes, and summaries of previous events. In addition, CMS operators can also access audio and video associated with the current alarm condition. Operators can access live audio and video from the home, and the operator can switch between available cameras and control the muting of individual microphones.”; Paragraph 101, “Messaging interface 738 provides remote clients 155 with the ability to view and edit account information, arm and disarm their security system 100, and view live and recorded media from their home, all through a network-based interface.”; Paragraph 108; clearly distinguishes between live (live streaming) and recorded video);
and a central station (Paragraph 13, “a plurality of monitoring clients operatively coupled to the security system server; wherein the security system server is configured to transfer the notification of the alarm condition and the Alarm Video to one or more of the plurality of monitoring clients, referred to as designated monitoring clients, based upon a predefined set of one or more rules”) configured to:
receive from the server the indication that the alarm event has been detected and at least one of: the one or more clips of security video information from the one or more cameras, and the live streaming image information for the one or more cameras (Paragraph 8, “With the security system described in the present invention, a base station may be configured to transmit in live streaming an alarm signal and sequences of video to a central station for verification of the alarm event.”; Paragraph 13, “wherein the security gateway is configured to transfer to the security system server a notification of the alarm condition and the corresponding Alarm Video to the security system server in substantially real time”; Paragraph 35, “The alarm video sent to the security system server 131 preferably begins at least just prior to the occurrence of the alarm condition and may end upon after the conclusion of the alarm condition, or alternatively, after a specified duration. Preferably, the segment shows enough of a time period to provide monitoring personnel with enough information to determine whether the alarm signal is a false alarm or not.”; Paragraph 69, “In step 510 security gateway 115 detects an alarm condition corresponding to a possible alarm event. This may result from a triggered sensor, analysis of recorded video, the pressing of a panic button, or any combination thereof.”; This teaches alarm condition being determined from previously recorded video, and not necessarily live streaming image information; Paragraph 70, “In step 520, upon detection of an alarm event 510, alarm information may be sent from security gateway 115 to the security system server 131 and may include a notification of the alarm condition and information relating to the alarm condition, which may include alarm video. In the present disclosure, the term "alarm video" shall mean generally a segment of video corresponding in time to an alarm condition and may include audio.”;  Paragraph 73, “In step 530, monitoring client 133 notifies a monitoring operator of alarm conditions and managing responses to these events. Preferably, the alarm video is received and displayed by monitoring client 133 closely in time to the detection of the alarm condition such that if follow up action is necessary, it can take place in a timely manner.”; Paragraph 74, “CMS operators can retrieve customer contact information, pass codes, and summaries of previous events. In addition, CMS operators can also access audio and video associated with the current alarm condition. Operators can access live audio and video from the home, and the operator can switch between available cameras and control the muting of individual microphones.”; Paragraph 82; Paragraph 101, “Messaging interface 738 provides remote clients 155 with the ability to view and edit account information, arm and disarm their security system 100, and view live and recorded media from their home, all through a network-based interface.”; Paragraph 108; clearly distinguishes between live (live streaming) and recorded video);
in response to the indication that an alarm event has been detected, request the server to transmit to an end user device: the indication that an alarm event has been detected and at least one of: the one or more clips of security video information from the one or more cameras, and the live streaming information for the one or more cameras (Paragraph 14, “the present invention describes a method for providing monitoring in a security system comprising a security system server operatively coupled to a plurality of monitoring clients, wherein at least one of the plurality of monitoring clients is located at a location apart from the other of the plurality of monitoring clients, comprising the steps of: the security system server receiving notification of an alarm condition and video corresponding to the alarm condition, referred to as Alarm Video; the security system routing the notification of the alarm condition and the Alarm Video to one or more monitoring clients, referred to as designated monitoring clients, based upon a predefined set of rules; the designated monitoring clients displaying the notification of the alarm condition and Alarm Video; the respective operator at each of the designated monitoring clients determining whether the notification of the alarm condition corresponds to an actual alarm condition; and notifying the security system of the operator's determination.”); and
receive from the end user device a determination of whether the detected alarm event is a false alarm event or a verified alarm event (Paragraph 13, “the security system server is configured to transfer the notification of the alarm condition and the Alarm Video to one or more of the plurality of monitoring clients, referred to as designated monitoring clients, based upon a predefined set of one or more rules; and wherein said designated monitoring clients are configured to display at least a portion of the Alarm Video and the Associated User Data, and wherein said designated monitoring clients are configured to notify the security system server whether the notification of the alarm condition corresponds to an actual alarm condition”;  Paragraph 14, “the present invention describes a method for providing monitoring in a security system comprising a security system server operatively coupled to a plurality of monitoring clients, wherein at least one of the plurality of monitoring clients is located at a location apart from the other of the plurality of monitoring clients, comprising the steps of: the security system server receiving notification of an alarm condition and video corresponding to the alarm condition, referred to as Alarm Video; the security system routing the notification of the alarm condition and the Alarm Video to one or more monitoring clients, referred to as designated monitoring clients, based upon a predefined set of rules; the designated monitoring clients displaying the notification of the alarm condition and Alarm Video; the respective operator at each of the designated monitoring clients determining whether the notification of the alarm condition corresponds to an actual alarm condition; and notifying the security system of the operator's determination.”; Paragraph 15, “Alarm Video to one or more of the plurality of monitoring clients, referred to as designated monitoring clients, based upon a predefined set of one or more rules; and wherein said designated monitoring clients are configured to display at least a portion of the Alarm Video and the Associated User Data”; Paragraph 75, “In step 535, a monitoring person or monitoring personnel staffing the monitoring client 133 verifies whether the alarm signal corresponds to an actual alarm condition using the alarm signal information and the segment of live streaming video. In some instances, the alarm video is indeterminate as to whether the alarm signal corresponds to a false alarm.”).
Regarding Claim 2, Naidoo et al. teaches all of the limitations of claim 1 above, Naidoo et al. further teaches a local security monitoring device located at the location of interest configured to detect the alarm event and transmit the indication that the alarm event has been detected to the server and the central station, the local security monitoring device including the one or more cameras (Paragraph 13, “a security gateway located at a designated premises, wherein the security gateway is operable to detect an alarm condition and to record video of at least a portion of the premises relating to the alarm condition”)
Regarding Claim 3, Naidoo et al. teaches all of the limitations of claim 2 above, Naidoo et al. further teaches that the local security monitoring device is configured to transmit the indication that the alarm event has been detected to the server via the central station (Paragraph 13, “wherein the security gateway is operable to detect an alarm condition and to record video of at least a portion of the premises relating to the alarm condition, said video hereinafter referred to the Alarm Video; a security system server operatively coupled to the security gateway, wherein the security gateway is configured to transfer to the security system server a notification of the alarm condition and the corresponding Alarm Video to the security system server in substantially real time”).
Regarding Claim 4, Naidoo et al. teaches all of the limitations of claim 2 above, Naidoo et al. further teaches that the local security monitoring device is configured to transmit the indication that the alarm event has been detected to the central station via the server (Paragraph 13, “wherein the security gateway is operable to detect an alarm condition and to record video of at least a portion of the premises relating to the alarm condition, said video hereinafter referred to the Alarm Video; a security system server operatively coupled to the security gateway, wherein the security gateway is configured to transfer to the security system server a notification of the alarm condition and the corresponding Alarm Video to the security system server in substantially real time”).
Regarding Claim 5, Naidoo et al. teaches all of the limitations of claim 1 above, Naidoo et al. further teaches that the server is configured to facilitate electronic storage of the one or more clips by the reviewer using the central station so that the electronically stored clips remain accessible  after a pre-determined amount of time expires (Paragraph 74-75; Paragraph 81, “The security system server may also be configured to record alarm conditions and associated data in addition to or in lieu of alarm control panel 610 doing so.”).
Regarding Claim 6, Naidoo et al. teaches all of the limitations of claim 1 above, Naidoo et al. further teaches that the server is configured to facilitate electronic storage of one or more of the (Paragraph 74-75; Paragraph 81, “The security system server may also be configured to record alarm conditions and associated data in addition to or in lieu of alarm control panel 610 doing so.”).
Regarding Claim 7, Naidoo et al. teaches all of the limitations of claim 1 above, Naidoo et al. further teaches that the server is configured to facilitate emailing clips from the reviewer using the central station to an end user (Paragraph 69, “As a further option, after security gateway 115 detects an alarm, either the security gateway 115 or security system server 131 may also transmit the alarm signal and alarm video corresponding to the alarm condition automatically to customer (whose home, business, or other location is being monitored) at an email address by any other electronic means.”).
Regarding Claim 8, Naidoo et al. teaches all of the limitations of claim 7 above, Naidoo et al. further teaches that the server is configured, responsive to direction from the end user via a user device associated with the end user, to electronically store one or more clips on the server (Paragraph 82, “In one embodiment, the customer or remote user 155 may able to adjust said predetermined basis including, without limitation, adjusting the recording times, duration, and total length of recordings. In some embodiments, non-alarm video may also be sent to the security system server for storage”).
Regarding Claim 9, Naidoo et al. teaches all of the limitations of claim 1 above, Naidoo et al. further teaches that the server is configured to facilitate emailing substantially live streaming images from the reviewer using the central station to an end user (Paragraph 69, “As a further option, after security gateway 115 detects an alarm, either the security gateway 115 or security system server 131 may also transmit the alarm signal and alarm video corresponding to the alarm condition automatically to customer (whose home, business, or other location is being monitored) at an email address by any other electronic means.”; Paragraph 83)
Regarding Claim 10, Naidoo et al. teaches all of the limitations of claim 9 above, Naidoo et al. further teaches that the server is configured, responsive to direction from the end user via a user device associated with the end user, to electronically store one or more live streaming images on the server (Paragraph 82, “In one embodiment, the customer or remote user 155 may able to adjust said predetermined basis including, without limitation, adjusting the recording times, duration, and total length of recordings. In some embodiments, non-alarm video may also be sent to the security system server for storage”).
Regarding Claim 11, Naidoo et al. teaches all of the limitations of claim 1 above, Naidoo et al. further teaches that the server is configured to facilitate pan and tilt control of the one or more cameras by the reviewer using the central station during a pre-determined amount of time (Paragraph 107, “Access by web based video client 157 to security gateway 115 may be preempted whenever an alarm condition occurs so that CMS personnel have full control over cameras 112 and microphones 634 to respond to the alarm condition.”; Paragraph 117, “Camera settings may include without limitation pan, tilt, focus, brightness, contrast and zoom”).
Regarding Claim 12, Naidoo et al. teaches all of the limitations of claim 1 above, Naidoo et al. further teaches that the server has a pre-determined electronic address, and wherein, responsive to receiving the indication that the alarm event has been detected, the central station requests the live streaming image information and a selectable list of the clips using the pre-determined electronic address (Paragraph 97, “Media handler 710 may also be responsible for keeping track of the network addresses for all the security gateways 115 that are attached. For example, media handler 710 relays alarm conditions reported via TCP/IP from security gateway 115 to automation system server 720. Media handler 710 may also provide access to audio and video associated with alarm conditions to authorized personnel for a predetermined time period after an alarm condition is detected.”)
Regarding Claim 13, Naidoo et al. teaches all of the limitations of claim 1 above, Naidoo et al. further teaches that the server is configured to facilitate manual clip recording by the reviewer using the central station during a pre-determined amount of time (Paragraph 74-75;Paragraph 97; Paragraph 107; Paragraph 117).
Regarding Claim 14, Naidoo et al. teaches all of the limitations of claim 1 above, Naidoo et al. further teaches that the server is configured to facilitate manual image recording by the reviewer using the central station during the pre-determined amount of time (Paragraph 74-75;Paragraph 97; Paragraph 107; Paragraph 117).
Regarding Claim 15, Naidoo et al. teaches all of the limitations of claim 1 above, Naidoo et al. further teaches that the server is located remotely from the central station (Paragraph 13, “In another narrow respect, at least one of the plurality of monitoring clients is operatively coupled to the security system server through the Internet. In another narrow respect, at least one of the plurality of monitoring clients is located at a location apart from the other of the plurality of monitoring clients.”).
Method claims 16-30 are drawn to using the corresponding apparatus claimed in claims 1-15, and 31. Therefore, method claims 16-30 correspond to apparatus claims 1-15 and 31, and are rejected for the same reasons of obviousness as used above.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483